UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1395



PAM MANEY; WANDA B. BRADLEY; JUDY WILLIAMSON;
JANET P. FRYE; WILLIAM JONES; WALLACE C.
LEATHERWOOD,

                                          Plaintiffs - Appellants,

          and

BUNCOMBE COUNTY/WESTERN NORTH CAROLINA FAIR
ASSOCIATION, INCORPORATED; CURTIS HAWKINS,

                                                       Plaintiffs,
          versus


JAMES GRAHAM, Individually and in his capacity
as North Carolina Commissioner of Agriculture;
WILLIAM EDMONSSON, Individually and in his
capacity as Director of the Western North
Carolina Agriculture Center; CLAYTON DAVIS;
WELDON DENNY; WAYNE MILLER; DAVID MCLEOD;
CRAIG GLOVER; WAYNE WALKER; STEVE MOBLEY,
Individually and in their capacities as
employees of the North Carolina Department of
Agriculture; MORRIS MCGOUGH, a/k/a Mac,
                                           Defendants - Appellees,

          and


RUFUS L. EDMISTEN, Individually and in his
capacity as Secretary of State of North
Carolina; BETTY Y. JUSTUS, Individually and in
her capacity as Secretary of the North
Carolina Department of Revenue,
                                                       Defendants.
Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-167-1)

Submitted:   February 25, 1997           Decided:   March 25, 1997


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Pam Maney, Wanda B. Bradley, Judy Williamson, Janet P. Frye,
William Jones, Wallace C. Leatherwood, Appellants Pro Se. Lars
Franklin Nance, Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellants appeal the district court's order adopting the mag-

istrate judge's recommendation to dismiss their claims for monetary

relief, as well as their supplemental state law claims and various

motions, but rejecting the magistrate judge's recommendation to

dismiss Appellants' claims for injunctive relief against the Appel-
lees in their official capacities. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3